TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00728-CR




                                   Artavis Edwards, Appellant

                                                  v.

                                   The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 745061, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Artavis Edwards seeks to appeal a judgment of conviction for driving while

intoxicated. The trial court has certified that this is a plea bargain case and Edwards has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 8, 2007

Do Not Publish